DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 recites “a control module operable coupled to the catheter apparatus,” which is grammatically incorrect.  It is clear that applicant intended to state “operably coupled,” and the claim will be interpreted accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pranevicius et al. (US 2010/0318114).
	With respect to Claim 29, Pranevicius teaches a system capable of treating heart failure in a patient (Figures 1-3), the system comprising a catheter apparatus 12 comprising one or more restrictors 32 and one or more sensors (paragraphs [0025-
	With respect to Claim 30, Pranevicius teaches that the control module 22 adjusts the one or more restrictors 32 based on feedback from the one or more pressure sensors (paragraphs [0026], [0030-0032], [0035], and [0038]; Figures 1-3).
	With respect to Claim 31, Pranevicius teaches that the control module 22 adjusts the one or more restrictors to at least partially or fully restrict flow through a superior vena cava.  See Figures 1-3 and paragraphs [0025-0032], [0035], and [0038], especially [0026] and [0035].
	With respect to Claims 32 and 33, Pranevicius teaches that the one or more restrictors 32 are compliant or semi-compliant inflatable balloons.  See Figures 1-3 and paragraphs [0026], [0029], and [0031].
	With respect to Claim 34, Pranevicius teaches that the system is configured such that the one or more balloons are operably coupled to one or more inflation sources (the balloon(s) 32 are coupled to a pump via one or more inflation lumens 30; see Figures 1-3 and paragraphs [0029] and [0031]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pranevicius (US 2010/0318114) in view of Lee (US 2009/0131785).
With respect to Claim 19, Pranevicius teaches a method for treating a patient (Figures 1-3), the method comprising:
advancing a catheter apparatus 12 comprising one or more restrictors 32 into a superior vena cava of a patient (“SVC”; Figures 1 and 3); and 
operating the catheter apparatus to regulate venous blood return through the superior vena cava ([0026], Figures 1 and 3), wherein operating at least comprises deploying the one or more restrictors 32 within the SVC to at least partially occlude flow through the SVC.  See Figures 1-3 and paragraphs [0025-0032], [0035], and [0038].
	Pranevicius teaches the method substantially as claimed, wherein the balloon(s) may be occluded at different levels by varying the degree of constriction of the balloon(s) (paragraphs [0026-0031] and [0035]), and wherein at least one balloon may be placed in the IVC (Figure 3).   Pranevicius, however, does not explicitly teach that the catheter system is used to treat heart disease. 
	Lee teaches a variable occlusion balloon catheter for the treatment of heart failure, wherein pressure within the heart is controlled by controlling the rate of venous 

	With respect to Claim 20, Pranevicius teaches that the one or more restrictors fully restrict flow through the vena cava (“SVC” in Figures 1 and 3).  Specifically, Pranevicius teaches that the balloon 32 is expanded to occlude blood flow in the SVC at least partially (paragraphs [0026] and [0035] and Figures 1 and 3), which includes full occlusion.
	With respect to Claim 21, Pranevicius teaches that the catheter is advanced through a subclavian or jugular vein [0025].
With respect to Claims 22 and 23, Pranevicius teaches that the catheter further comprises one or more pressure sensors, wherein the restrictors 32 are adjusted based 
With respect to Claim 24, Pranevicius teaches that the method is performed while maintaining an intravascular pressure within the patient. See paragraphs [0025-0032], [0035], and [0038], especially [0035]. 
	With respect to Claims 25 and 26, Pranevicius teaches that the catheter apparatus 12 is operably coupled to a control module 22, wherein the control module receives feedback from one or more sensors of the catheter apparatus and controls the one or more restrictors based on the feedback from the one or more sensors. See (paragraphs [0026], [0030-0032], [0035], and [0038]; Figures 1-3).
With respect to Claims 27 and 28, Pranevicius teaches that the one or more restrictors 32 are compliant or semi-compliant inflatable balloons.  See Figures 1-3 and paragraphs [0026], [0029], and [0031].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,639,460. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets require treating heart failure by advancing a catheter having one or more restrictions into the superior vena cava and controlling the restrictors based on a measured intravascular pressure.

Claims 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,653,871. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets require treating heart failure by advancing a catheter having one or more restrictions into the superior vena cava and controlling the restrictors based on a measured intravascular pressure.

Claims 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,926,069. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets require treating heart failure by advancing a catheter having one or more restrictions into the superior vena cava and controlling the restrictors based on a measured intravascular pressure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barbut (US 6,878,140) teaches a catheter having an inflatable balloon at the distal end thereof, wherein the degree of inflation of the balloon is controlled by pressure sensors (Column 8, Lines 39-63)
Callaghan (US 2012/0029466) teaches a method for treating heart failure [0003] wherein a catheter system is implanted in the superior vena cava [0057] and a plurality of restrictors are inflated
Fulton (US 2011/0282274) teaches a catheter system comprising inflatable balloons for controlling the flow of fluid through the patient’s vena cava. 
Gille (EP 2353632 A1; cited by applicant in an IDS) teaches a drug delivery catheter having a distal balloon, wherein the degree of inflation of the balloon is controlled by pressure sensors.  
Kapur (US 2019/0126014) teaches a catheter comprising a balloon that is configured to obstruct at least a portion of the SVC, the catheter being controlled by pressure sensors.  However, Kapur does not qualify as prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781